This cause having been regularly called and tried by the Court, and the findings of fact and conclusions of law, and the decision thereon in writing, having been duly *150rendered by the court, which are now on file in this cause, wherein judgment was awarded in favor of Pele, Tialavea, Niuamoa and Savea, Interpleaders, against all other parties to the issue.
It is now, therefore, hereby ordered, adjudged, and decreed that the above named Pele, Tialavea, Niuamoa and Savea have judgment, as prayed for, against all the other parties to the issue, and each and all of them; that all adverse claims of all of the other parties to the issue, and each of them, and all persons claiming or to claim said premises, or any part thereof through or under the said parties, or any of them, are hereby adjudged and decreed to be invalid and groundless; and that the above named Pele, Tialavea, Niuamoa and Savea be, and they are hereby declared and adjudged to be, the true and lawful owners of the land described in the complaint, and hereinafter described, and every part and parcel thereof; and that their title thereto is adjudged to be quieted against all claims, demands, or pretensions of all the other parties to the issue, or any of them, who are hereby perpetually estopped from setting up any claim thereto, or any part thereof. Said premises are bounded and described as follows :—
Starting at a Milo tree on the boundary of Faumuina bearing West 227°, distance 600 feet; thence bearing 208°, distance 320 feet; thence bearing 352°, distance 100 feet; thence bearing 297°, distance 100 feet; thence bearing 330°, distance 300 feet; thence bearing 347°, distance 350 feet; thence bearing 250°, distance 300 feet; thence bearing 238°, distance 165 feet; thence bearing 305°, distance 188 feet; thence bearing 317°, distance 147 feet; thence bearing 324°, distance 100 feet; thence bearing 355°, distance 86 feet; thence bearing 323°, distance 83 feet; thence bearing 291°, distance 100 feet; thence bearing 320°, distance 83 feet; thence *151bearing 280°, distance 300 feet; thence bearing 294°, distance 350 feet; thence bearing 300°, distance 253 feet; thence bearing 235°, distance 500 feet; thence bearing 308°, distance 136 feet; thence bearing 248°, distance 100 feet; thence bearing 270°, distance 182 feet; thence bearing 278°, distance 200 feet; thence bearing 310°, distance 609 feet; thence bearing 10°, distance 100 feet; thence bearing 45°, distance 400 feet; thence bearing 78°, distance 300 feet; thence bearing 60°, distance 540 feet; thence bearing 100°, distance 300 feet; thence bearing 70°, distance 317 feet; thence bearing 55°, distance 100 feet; thence bearing 115°, distance 135 feet; thence bearing 90°, distance 146 feet; thence bearing 70°, distance 630 feet; thence bearing 95°, distance 400 feet; thence bearing 103°, distance 200 feet; thence bearing 108°, distance 50 feet; thence bearing 180°, distance 51 feet; thence bearing 111°, distance 300 feet; thence bearing 135°, distance 500 feet; thence bearing 125°, distance 95 feet; thence bearing 183°, distance 526 feet; thence bearing 232°, distance 100 feet; and thence bearing 155°, distance 500 feet, to the point of commencement. Witness the Seal of the Honorable Members of the High
Court this 18th day of August, 1906.
/s/C.P. Parks (Seal)
Clerk of the High Court
Original decision is registered in Vol. I, Register of Native Titles pages 99-101 and in Registered Journal No. 329. Plan attached on Register of Native Titles on page 102.
/s/ J. M. Poyer
Deputy Clerk of the High Court